Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Brown et al (6197403).
Brown et al figure 1 shows a door assembly for a vehicle, the door assembly comprising: a door including a first interior surface (figure 5, the inside of 26 mating with 38), a second interior surface(any other interior surface), a plurality of side surfaces, and wherein the door is fixed to the vehicle via a hinge assembly; an interior trim panel (the foam 28) including a third interior surface, a first exterior surface, and a plurality of arcuate surfaces(the arcuate surfaces mating with the cavities of the first interior surface), and wherein the interior trim panel is fixed to the first interior surface of the door and the first exterior surface and the third interior surface are connected by the plurality of arcuate surfaces; and a resonant cavity (the cavities shown in figure 4 for part 34) disposed between the door and the interior trim panel, the resonant cavity .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (6197403) in view of Albin Jr (2007/0137926).
Per claim 2, Brown shows all the claimed limitations except for 
the interior trim panel further includes a plurality of holes each including one each of the plurality of arcuate surfaces.
	Albin Jr shows an interior trim panel having a plurality of holes (figures 5a-5f).
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Brown et al’s structures to show the interior trim panel further includes a plurality of holes each including one each of the plurality of arcuate surfaces as taught by Albin Jr. in order to improve sound absorption while preserving a barrier performance in a vehicle interior (par 6 of Albin).

	Per claims 4-5, Brown as modified shows all the claimed limitations except for the resonant cavity has a volume between 0.015m? to 0.040 m?, wherein the plurality of holes have a diameter between 0.75mm and 1.25mm.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Brown’s modified structures to show the resonant cavity has a volume between 0.015m? to 0.040 m?, wherein the plurality of holes have a diameter between 0.75mm and 1.25mm since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Brown’s modified structures to show the claimed dimensions in order to satisfy a particular engineering requirement.  
	Per claims 6-7, Brown as modified shows all the claimed limitations except for the door assembly includes a ratio of a first total area of the plurality of holes and a second total area of the third interior surface of the interior trim panel equal to between 0.13% and 0.19%, wherein the plurality of holes of the interior trim panel includes between 600 and 1200 holes.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Brown’s modified structures to show the door assembly includes a ratio of a first total area of the plurality of holes and a second total area of the  F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05; one having ordinary skill in the art would have found it obvious to modify Brown’s modified structures to show the ratio and claimed holes range in order to satisfy a required sound proof capability of the panel.
	Per claims 8-9, Brown as modified further shows the door is a vertically opening tailgate, a sound absorber disposed in the resonance cavity.
	Per claim 10, Brown as modified by Albin further shows a door assembly for a vehicle, the door assembly comprising: a door including a first interior surface, a second interior surface, a plurality of side surfaces, and wherein the door is fixed to the vehicle via a hinge assembly; an interior trim panel having a third interior surface, a first exterior surface, a plurality of arcuate surfaces and a plurality of holes, and wherein the interior trim panel is fixed to the first interior surface of the door, the first exterior surface and the third interior surface are connected by the plurality of arcuate surfaces, and each of the plurality of holes includes at least one each of the plurality of arcuate surfaces; and
a resonant cavity disposed between the door and the interior trim panel, the resonant cavity including the second interior surface and the plurality of side surfaces of the door and the first exterior surface of the interior trim panel; and wherein the resonant cavity of the door assembly communicates with a cabin of the vehicle through the plurality of holes of the interior trim panel.
Per claims 11-12, Brown as modified shows all the claimed limitations except for the resonant cavity has a volume between 0.015m? to 0.040 m?, wherein the plurality of holes have a diameter between 0.75mm and 1.25mm.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Brown’s modified structures to show the resonant cavity has a volume between 0.015m? to 0.040 m?, wherein the plurality of holes have a diameter between 0.75mm and 1.25mm since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Brown’s modified structures to show the claimed dimensions in order to satisfy a particular engineering requirement.  
	Per claims 13-14, Brown as modified shows all the claimed limitations except for the door assembly includes a ratio of a first total area of the plurality of holes and a second total area of the third interior surface of the interior trim panel equal to between 0.13% and 0.19%, wherein the plurality of holes of the interior trim panel includes between 600 and 1200 holes.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Brown’s modified structures to show the door assembly includes a ratio of a first total area of the plurality of holes and a second total area of the third interior surface of the interior trim panel equal to between 0.13% and 0.19%, wherein the plurality of holes of the interior trim panel includes between 600 and 1200 holes since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05; one having ordinary skill in the art would have found it obvious to modify Brown’s modified structures to show the ratio and claimed holes range in order to satisfy a required sound proof capability of the panel.
	Per claims 15-16, Brown as modified further shows the door is a vertically opening tailgate, a sound absorber disposed in the resonance cavity.
	Per claims 17-19, Brown as modified further shows a door assembly for a vehicle, the door assembly comprising: a door including a first interior surface, a second interior surface, a plurality of side surfaces, and wherein the door is fixed to the vehicle via a hinge assembly; an interior trim panel having a third interior surface, a first exterior surface, a plurality of arcuate surfaces and a plurality of holes, and wherein the interior trim panel is fixed to 
wherein the resonant cavity of the door assembly communicates with a cabin of the vehicle through the plurality of holes of the interior trim panel, the door assembly includes a ratio of a first total area of the plurality of holes and a second total area of the third interior surface of the interior trim panel equal to between 0.13% and 0.19%,
 wherein the door is a vertically opening tailgate, a sound absorber disposed in the resonance cavity (see the rejections to the corresponding limitations set forth above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different sound dampening systems for doors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

3/9/2022